Citation Nr: 0812789	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  07-23 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In that rating decision, the RO 
denied service connection for hearing loss and tinnitus.  The 
veteran's disagreement with that decision led to this appeal.  
He testified before the undersigned at a hearing held at the 
RO in February 2008.  

In April 2008, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  He states that he did not receive 
treatment or evaluation for hearing loss or tinnitus in 
service, but he believes his disabilities are related to 
noise exposure in service.  He reports that ringing in his 
ears started in service and has continued ever since.  

The National Archives and Records Administration (NARA) has 
reported that it does not have the veteran's service medial 
records, and in a letter dated in August 2006, the RO 
explained to the veteran that there was a fire at NARA in 
July 1973 and that his military records were stored there on 
that date any were destroyed in the fire.  

At the February 2008 hearing, the veteran testified that 
after basic training he was in the artillery and experienced 
extensive noise exposure in service, including firing of the 
280 millimeter atomic cannon.  He testified that after a loud 
shot he would be unable to hear anything except ringing in 
his ears for a while and that after his hearing returned the 
ringing in his ears continued.  The veteran testified that he 
had no hearing protection in service.  

At the hearing, the veteran testified that he worked for 
Boeing Aircraft in Wichita before service and went back to 
work at Boeing after service.  He testified that he worked in 
the tool and die shop as a tool and die bench man, which 
involved using hand files and hand saws; he said he sometimes 
hammered pieces of steel.  He testified that the noise level 
was a little louder than an office environment, but there was 
not a need for hearing protection.  He testified that he 
worked at Boeing for a couple of years and then worked at 
Delta Electric Company and worked in the machine shop.  He 
testified that it was "not real noisy" in the places he 
worked but he still had "the little foam things you put in 
your ears."  He further testified that he left for a time 
and did farming for 17 years and then went back into the 
machine shop where he worked until he retired.  

The Board accepts the veteran's testimony as credible, and 
his DD Form 214 shows that his last assignment was with a 
filed artillery observation battalion.  In addition, a letter 
from a former serviceman reports he served with the veteran 
in basic training, advanced training, and a later artillery 
assignment.  He confirms that their basic training included 
training with machine guns and hand grenades as well as 
rifles.  In addition, he reported that during advanced 
training they trained on 155 mm field guns and in a later 
assignment, their weapons included the 280 mm atomic cannon.  
He stated that they did not use ear protection and it was not 
uncommon to experience ringing in his ears.  

At the hearing, the veteran testified that a few years after 
service he had gone to a private physician because of hearing 
difficulties but that physician has died and his records are 
not available.  The veteran also testified that he first 
sought treatment for his hearing problems from the VA Medical 
Center in Little Rock in 1999 and got a hearing aid.  He also 
testified that later, when he was seen at the VAMC in 
Fayetteville, Arkansas, for adjustment of his hearing aids, 
the audiologist recommended that he file for compensation.  
He testified that he would be having an upcoming audiology 
appointment at the Fayetteville VAMC.  

Review of the record shows it includes the report of a 
June 1999 VA audiology clinic visit at the Little Rock VAMC.  
The report shows the veteran reported longstanding hearing 
loss and that he stated tinnitus had been present since his 
Army stint in the mid 1950s.  The report does not include 
pure tone thresholds, but does show the assessment was mild 
to severe sensorineural hearing loss from 250 to 8000 Hertz 
in both ears, and the audiologist said the word recognition 
scores were poor in both ears.  The audiologist also noted 
that the veteran was scheduled to be seen in the ear, nose, 
and throat (ENT) clinic on the same day, but there is no ENT 
report in the file.  Although the claims file includes the 
report of a February 2006 visit to the audiology clinic at 
the Fayetteville VAMC, it does not report the results of an 
audiogram on that date, nor does it include a report of a 
previous audiogram, which reportedly was done in 
February 2005.  As the missing records could be pertinent to 
the veteran's claims, action should be taken to obtain them 
as well as any subsequent audiology records.  

The veteran's DD Form 214 shows that at the time of his 
discharge from service he was in a field artillery battalion, 
and the veteran is competent to report his noise exposure in 
service, which has been corroborated by the statement of 
another serviceman with whom he served.  Under the 
circumstances, the Board finds that a VA examination is 
necessary to determine the nature and etiology of the 
veteran's claimed bilateral hearing loss and tinnitus.  See 
38 C.F.R. § 3.159 (c) (4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file all VA audiometer reports, 
audiology clinic notes, and ENT clinic 
notes for the veteran from the VAMC in 
Little Rock, Arkansas, dated from 
June 1999 to the present.

Also obtain and associate with the 
claims file all VA audiometer reports 
and audiology clinic notes for the 
veteran from the VAMC in Fayetteville, 
Arkansas, dated from February 2005 to 
the present.  

2.  Then, arrange for a VA audiology 
examination of the veteran to determine 
the nature and etiology of his claimed 
bilateral hearing loss and ringing in the 
ears. All indicated studies should be 
performed.  After examination of the 
veteran and review of the record, and 
accepting the veteran's reports of noise 
exposure and use of hearing protection or 
lack thereof during and after service as 
credible, the examiner is requested to 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not (50 percent probability 
or higher) that any current bilateral 
hearing loss is causally related to 
service or any incident of service, 
including artillery noise exposure.  In 
addition, the examiner is requested to 
provide an opinion, again with complete 
rationale, as to whether it is at least 
as likely as not (50 percent probability 
or higher) that any current tinnitus is 
causally related to service or any 
incident of service, including artillery 
noise exposure.  

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available for 
review should be noted in the examination 
report.  

3.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate entitlement to 
service connection for bilateral hearing 
loss and entitlement to service 
connection for tinnitus.  If any benefit 
sought on appeal remains denied, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



